Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 2, line 11, “displace” does not match the singular form of “a lock-control member” on line 10; and
Claim 2, line 12, “allow” does not match the singular form of “a lock-control member” on line 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ezaki (JP 2005022551).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1.    A vehicle seat configured to be mounted to a vehicle, the vehicle seat comprising:
a seat cushion (10) configured to support buttocks of an occupant and configured to rotate about its rear end in up-down directions (as shown in Figures 1-2);
a seatback (20) configured to support a back of the occupant and configured to rotate about its lower end in front-rear directions (as shown in Figures 1-2);
a sliding device (comprising seat tracks 15 and 16) configured to slidably support a seat main body that includes the seat cushion and the seatback (as shown in Figures 1-2);
a first locking mechanism (comprising engaging claw 57) configured to be located on the sliding device and restrict a sliding movement of the seat main body when the seat cushion and the seatback are placed in an occupiable state (corresponding to the used region or a service region of the seat, as disclosed by Ezaki, as explained in the machine translation on page 3, starting 8 lines from the bottom);

a second locking mechanism (comprising engaging claw 45) configured to be located on the sliding device and restrict a sliding movement of the seat main body when an elevation angle of the seat cushion exceeds a preset angle by an operation of the tip-up mechanism (corresponding to the enlarged region of the seat or a region for enlarging luggage space, as disclosed by Ezaki, as explained in the machine translation on page 3, starting 5 lines from the bottom).

2.    The sliding device of claim 1 further comprising: 
a fixed rail (15); and
a movable rail (16) to which the seat main body is fixed and is configured to be slidable with respect to the fixed rail (as shown in Figures 3-6),
wherein the second locking mechanism comprises
a locking member (45) configured to be displaced between an engaged position, which is for an engagement with the movable rail and the fixed rail (as shown in Figure 6, with regard to engaging claw 57, and described generally with regard to engaging claws 45 and 57 on page 4, line 150 to the end of the page in the machine translation), and a disengaged position where the engagement is released (as described on page 5, lines 186-189 of the machine translation),

a lock-control member configured to be located in the seat cushion, displace the locking member to the disengaged position when the seat cushion is placed in the occupiable position (comprising at least mutually engaging portions of elements 44 and 11 shown and described on page 5, lines 184-189 of the machine translation with regard to Figure 5), and allow the locking member to be placed in the engaged position when the elevation angle of the seat cushion exceeds the preset angle (although functionally recited only, the locking member 45 is allowed to be placed in the engaged position at any time the seat bottom element 11 is raised since the spring associated with the engaging claw 45 is spring biased to the engaged position, albeit the engaged position is interpreted as the position of the engaging claw 45 independent of whether it is in the used region or the enlarged region even though the tips only engage openings 17B in the enlarged region).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636